Citation Nr: 1647784	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paul Goodson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs

INTRODUCTION

The Veteran had active duty service from June 1999 to November 1999, March 2002 to May 2005, and February 2008 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the Board in October 2013.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issue for further development in October 2014.  The case has been returned to the Board for appellate review.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as thinking, family relations, work, and mood, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, recurrent and intrusive distressing recollections and dreams, intense psychological and physiological reactivity on exposure to internal or external cues, avoidance of thoughts and activities, markedly diminished interest or participation in significant activities, detachment, difficulty concentrating, hypervigilance, and exaggerated startle response, but manifests without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2009.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted.  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, additional treatment records as well as a VA examination were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

A November 2009 rating decision granted service connection for PTSD evaluated at 50 percent.  To receive a higher disability rating, the evidence must show occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking, or mood.

The Veteran was afforded a VA examination in May 2009.  The Veteran had depressed mood on a daily basis for the prior year.  The Veteran was married with one son, but his wife asked him for divorce due to increased arguments, irritability, and anger.  He had one close friend, but tended to isolate.  He was casually dressed with unremarkable speech and psychomotor activity.  His attitude was cooperative and attentive.  His affect was constricted and his mood was anxious and depressed.  He showed attention disturbance with a short attention span and being easily distracted.  He was oriented to person, place, and time.  His thought process and thought content were unremarkable.  He had no delusions.  His judgment showed that he understands the outcome of his behavior and his insight indicated that he understands he has a problem.  He had no inappropriate behavior and no obsessive ritualistic behavior.  He reported a sleep impairment, sleeping three to four hours per night with fatigue the next day.  He noted panic attacks three to four times per week lasting ten to fifteen minutes.  He had no homicidal thoughts.  He did express vague thoughts about not wanting to wake up the next day, but no plan or intent.  He had fair impulse control without episodes of violence.  He has slight to moderate problem with activities of daily living.  His remote memory was normal, recent memory mildly impaired, and his immediate memory mildly impaired.  He had slight to moderate difficulty with some activities of daily living.  The Veteran had recurrent and intrusive distressing recollections and dreams, intense psychological and physiological reactivity on exposure to internal or external cues, avoidance of thoughts and activities, markedly diminished interest or participation in significant activities, detachment, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran had clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran was unemployed as he just returned from active duty in February 2009.  The Veteran did not contend that his unemployment was due to his mental disorder's effects.  The examiner assigned a GAF of 50.  He noted that although there was not total occupational and social impairment, the Veteran's PTSD signs and symptoms resulted in deficiencies in thinking, family relations, work, and mood.

A May 2009 private treatment record noted that the Veteran was in the Army Reserve and was now an X-ray technician.  He was married with a son.  The Veteran had a diagnosis consistent with the conditions to produce PTSD according to the DSM-IV.  The Veteran reported frequent nightmares about the war and awakening many times at night to search the house for fear someone is there.  He sleeps with a knife.  He had a marriage in distress because of his irritability, memory lapses, and tendency to isolate himself.  Unemployed at the time of the examination, he hesitated to job seek as it would bring him into contact with others.  During weekend drills with the Army Reserve he mistakes others as his friend who was killed in Iraq and sees blood on uniforms that isn't really there.  All these experiences lead to the thought of suicide but he rejects them because of his son.

A July 2009 VA treatment record showed a diagnosis of PTSD with a GAF of 50.  The Veteran's symptoms of PTSD included an irritable and depressed mood with increased suicidal thoughts in the prior three months, nightmares three times a week, poor appetite with a 20 lb. weight loss, panic attacks, avoiding crowds, decreased libido, increased anger, and poor concentration, hypervigilance, poor hygiene, and confusion.

In March 2013, a private treatment record showed a history of PTSD.  He had been having some anxiety in regards to his recent divorce.  He had no suicidal thoughts.  The Veteran was alert and oriented, in mild distress.  The Veteran was described as cooperative, with normal judgment, and non-suicidal.  The mood and affect were anxious.

An October 2013 private treatment record noted that, over the past six months to a year, the Veteran noted he had been quite irritable, moody, and short with his wife.  He has had marital discord for the past few months.  He denied any homicidal or suicidal ideation or intent.  The examiner noted that the Veteran was employed and exercised two to three times per week.  The Veteran noted no anxiety or depression.

The Veteran testified at a hearing before the Board in October 2013.  He had been married for four years and problems did not start until around 2009.  There were times where he had some violent outbursts.  He did not like going out in public, which caused many problems within his marriage.  The divorce was pending at the time of the hearing.  He reported frequent nightmares.  At work if he had too many people talking to him at once or he was around too many people, he would start to have an anxiety attack and would withdraw from the situation and isolate himself in his office until he could regain control.  He had been absent a few times due to it.  He had an understanding manager who had family members who were veterans, and without his manager's understanding, the Veteran did not believe he would otherwise have a job.  He did not have friends any more.  He had acquaintances he would talk to once in a while.  If people started talking about things on the news that were related to war, that would trigger some anxiety.  Driving to work caused anxiety.  He reported panic attacks one to two times per day.  He had some memory issues.  At his house he constantly went through the house and made sure doors were locked.  

The Veteran was afforded another VA examination in January 2016.  The Veteran had a diagnosis of PTSD.  The examiner noted occupational and social impairment with reduced reliability and productivity.  No other mental disorder had been diagnosed.  The examiner reviewed VA treatment records and the Veteran's electronic medical records.  Since the prior exam, the Veteran was divorced.  He lived with his son half of the time.  He lived in the same house alone.  Since the last examination he lost his job as an X-ray tech.  He missed work a few times and avoided going in to work for his 12 hour shifts due to increased anxiety being around people.  He said he left before being fired because he missed so many days.  He was self-employed building furniture from home.  Since the last examination, he denied symptom improvement.  He reported ongoing problems with feeling overwhelmed and hopeless at times.  He had trouble keeping a relationship and stated he had limited friendships because he is most comfortable being alone.  He had ongoing combat related nightmares at least five nights per week.  He was prescribed klonopin, but he no longer had insurance for refills.  He saw a private psychiatrist, but could no longer attend due to lack of insurance.  The Veteran had recurrent, involuntary, and intrusive distressing memories, recurrent distressing dreams, dissociative reactions, intense or prolonged psychological distress at exposure to internal or external cues, marked physiological reactions to internal or external cues, avoidance of distressing memories, thoughts, feelings, and external reminders, persistent exaggerated negative beliefs, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, irritable behavior and angry outbursts, hypervigilance, problems with concentration, and sleep disturbance.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran was alert and oriented. He appeared to provide an accurate history and insight was adequate.  Auditory comprehension was intact and response times were normal.  Affect was congruent to mood.  Thought processes were linear and coherent.  He was not distractible.  Spontaneous speech was fluent, grammatical and free of paraphasias.  Immediate, recent, and remote memories appeared within normal limits.  He denied suicidal and homicidal ideations at this time.

Resolving any reasonable doubt as may arise as to the severity of disability in this case in favor of the Veteran, the Board concludes that the criteria for a 50 percent disability rating are met.  Although the Veteran does not present with all the symptoms provided in the criteria for a 70 percent disability rating, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In any event, the Veteran appears to have experienced occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, or mood, due to such symptoms as: suicidal ideation, near- continuous panic or depression, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

The Board also notes that the Veteran was consistently assigned a GAF score of 50.  This score is indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The Board finds that the Veteran's GAF score is consistent with the higher 70 percent disability rating.  

As to whether the Veteran is entitled to a 100 percent disability rating, the Board notes that the evidence does not indicate total occupational and social impairment.  The Veteran maintains self-employment and has a relationship with his son, as well as a few acquaintances.  He showed no gross impairment in thought processes or communication.  He had no persistent delusions or hallucinations.  His behavior was not grossly inappropriate.  He was not in persistent danger of hurting himself or others.  He maintained his ability to perform activities of daily living including maintenance of minimal personal hygiene.  He had no disorientation to time or place.  His memory loss was minimal and did not include the names of his closest relatives, own occupation, or own name. The Veteran did not show total occupational or social impairment.

Again, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to, recurrent and intrusive distressing recollections and dreams, intense psychological and physiological reactivity on exposure to internal or external cues, avoidance of thoughts and activities, markedly diminished interest or participation in significant activities, detachment, difficulty concentrating, hypervigilance, and exaggerated startle response.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment due to difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  See Mauerhan, 16 Vet. App. 436.

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD more nearly approximate the criteria for a 70 percent disability rating, and to this extent the appeal is granted.

Extraschedular Consideration

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not alleged that his symptomatology is exceptional or unusual, nor is there any indication of marked interference with employment.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.


ORDER

Entitlement to service connection for a 70 percent disability rating, but no greater, is warranted.  To that extent, the appeal is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


